The appellant filed a bill for divorce against his wife, the appellee, upon the ground of abandonment. The appellee filed an answer and cross-bill denying abandonment and seeking support from the appellant for herself and minor son on the ground of abandonment and nonsupport, but did not seek a divorce. The trial court held that the proof did not support the appellant's charge of abandonment and dismissed his bill of complaint, also awarded the appellee a support and maintenance as well as solicitor's fee as sought by her cross-bill.
This decree was filed and enrolled June the 21, 1937, and we think was fully sustained by the evidence. In fact, counsel for the appellant does not seriously contend for a reversal of said decree as of the original hearing.
The principal argument is upon the action of the trial court for a failure to grant his motion subsequently made to set aside said decree. This appeal is from the original decree and must be affirmed. There is no appeal from the decree on the motion for rehearing and, even if such was the case, the action of the trial court is not revisable upon appeal. Simpson v. James R. Crowe Post No. 27, American Legion, 230 Ala. 487,161 So. 705.
The decree of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.